Title: To John Adams from Edmund Jenings, 11 August 1782
From: Jenings, Edmund,Laurens, Henry
To: Adams, John



Brussels Augst 11th 1782
Sir

I obeyed your Excellencys Commands most Litterally when I wrote to Mr L. to which I have this day receivd the following Answer.



“When you write next to my good Friend Mr Adams I beg you would assure Him from the moment I receivd Intelligence of that Anonymous Scrip, I treated it with the Utmost Contempt and Abhorrence, I replied to the Gentleman, who transmitted it to me in the following words ’I know not what to make of the Anonymous Paper; I will not beleive that either Dr Franklin or Mr Adams would wantonly, or merely thro Envy, do me an Injury.’ And Again ’I am as glad that you are convincd of the tratorious design of the Anonymous Letter writer As I am, that I gave no Credit to his wicked Instructions; if once we encourage such people by taking notice of their writings, we put ourselves in the power of the most base assassins, who will first Stab our best Friends and then Us.’ Say also to my good Friend ’had He been as explicit with respect to the mission while I was with Him, as He is now, my Duty would have obliged me to have Accepted it. I waited upon Him at a great expence—and made a tender of my Services, but He fairly and fully acquitt’d and discharged me; than which no circumstance in my Life, I honestly Confess ever gave me more Satisfaction. I had enterd into an Engagement, and it was my Duty to have persevered to the End, if there had been an opening, but it was a Duty, which I had not courted, and therefore what happened, was by no means a disappointment to myself.’
“Be pleased to add, that I stil hold Him in the same Esteem and Affection, which He will find expressed in my Letter of Octr 1779 altho I have not since upon any occasion, and many I think have offered, this business before us afforded a special one, receivd the Honor of a Single Line from Him. Finally be pleased to assure my good Friend, that no insidious or invidious practices of our Ennemies shall injure Him in my opinion. He Knows me to be a plain and a plain dealing man, very much addicted to believing things, when I Know them to be true, and never losing sight of Audiam ’Altuam partem.’”



The foregoing is addressed to your Excellency what follows is to me.



“Tis a troublesome tho a cheritable office, my Dear Sir, you have engaged in upon this occasion, but it may be finished by transmitting an exact Copy of the foregoing Lines. The Subject has rather wound me up and made me feel more lively than I really am. I shall sink for it presently, (He seems to have been dangerously ill) for There is another in View, which I must hasten to or I shall lose the opportunity of the present mail. Those pretty Preliminaries, which you have been told are the Rockingham Ideas, which is a mistake they are neither Rockingham nor originally Shelburne—in younder little black Trunk lies an exact Copy, which I treated at the time of receiving them from the projector with becoming Contempt, near four months Ago, in Suffolk Street. Assuming on myself the Court of France, I replied to the latter part of this 1st Article, “and who would be fools then?” Speaking as Congress: “Look at the Treaty of Alliance we will not deviate in an Iota from it, shuffling in one point will be a breach of the whole Law. In all treaties I love right Lines, whenever I perceive Zig-zag and Curves I suspect the Track of the Serpent.”



I find Mr Laurens proposes to leave Europe in Septr.

The person to whom I sent some time Ago the Answer to Galloway is very Idle or very busy—I have written to Him several times to publish it, He proposes to do it with notes of what has since happened. I have sent that Lines on the politique Hollandais.
Your Excellency has found, I beleive, that the Information I gave you about Mr Fitzherbert is true. I have reason to think that the Abbé Raynal is not dead.

I have the Honour to be with greatest Respect Sir Your Excellency’s Most Obedient Humble Servant
Edm: Jenings

